DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:

For claim 12:
In line 5, expand acronym “REM” and enclose it by parenthesis.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2, 6, 8, 9, 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 2:


For claim 6:
In line 2, “the group” lacks of antecedent basis.

For claim 8:
In line 2, “the group” lacks of antecedent basis.

For claim 9:
In line 2, “the group” lacks of antecedent basis.
In line 3, “the child’s sleep cycle” is equivalent to “the sleep cycle of the child”, thus “the sleep cycle” lacks of antecedent basis.
In line 3, “the child’s sleep-related development milestones” is equivalent to “the sleep-related development milestones of the child”, thus “the sleep-related development milestones” lacks of antecedent basis.
In line 4, “the child’s sleep hygiene” is equivalent to “the sleep hygiene of the child”, thus “the sleep hygiene” lacks of antecedent basis.

For claim 12:
In line 4, “the group” lacks of antecedent basis.

For claims 13-16:
These claims are also rejected as they depend upon a rejected claim.

For claim 17:
In line 20, “the group” lacks of antecedent basis.

For claims 18-20:
These claims are also rejected as they depend upon a rejected claim.

For claim 20:
In line 2, “the group” lacks of antecedent basis.
In line 3, “the child’s sleep cycle” is equivalent to “the sleep cycle of the child”, thus “the sleep cycle” lacks of antecedent basis.
In line 3, “the child’s sleep-related development milestones” is equivalent to “the sleep-related development milestones of the child”, thus “the sleep-related development milestones” lacks of antecedent basis.
In line 4, “the child’s sleep hygiene” is equivalent to “the sleep hygiene of the child”, thus “the sleep hygiene” lacks of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US Patent Application Publication No. 2019/0200872).

Regarding claim 1, Matsuoka teaches a system (Figs. 2A, 2B, 6), comprising:
a sleep pattern module (server system 164), comprising computer-executable code stored in non-volatile memory;
a processor (processor 212);
a sensor array (sensor 104, camera 118); and
a device array (thermostat 102, purifier 608);
wherein the sleep pattern module, the processor, the sensor array, and the device array are configured to:
sense data of a sleep subject using the sensor array (baby 602 is sensed when sleeping [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]);
process the sensed data (data is sensed to determined abnormalities in the sleeping cycle of the baby [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]);
issue an alert to a guardian of the sleep subject based on the processed data (Fig. 19 illustrates how an alert is shown to guardians of the baby [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]);
control the device array based on the processed data (as an example, as shown in Fig. 19, thermostat is decreased based on the sensed data [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]); [
.
provide sleep pattern modification recommendations to the guardian of the sleep subject based on the processed data”, Matsuoka further discloses that “the smart-home system can also provide alerts to parents and provide recommendations on actions that can be taken to bring these air quality levels into an acceptable range” [Paragraph 149]. Hence, a person having ordinary skills in the art would recognize that the disclosed feature and the claimed limitation are equivalent.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed “provide alerts to parents and provide recommendations on actions that can be taken to bring these air quality levels into an acceptable range” are recommendations comprising a sleep pattern (as taught by Matsuoka) for the purpose of making sure parents take a corrective and proper action for the baby’s sake.

Regarding claim 2, Matsuoka further teaches the system of claim 1, wherein the sensor array includes one or more sensors selected from the group consisting of a camera, a microphone, a biometric sensor, a support sensor, an ambient condition sensor, and a medical sensor (camera 118).

Regarding claim 3, Matsuoka further teaches the system of claim 1, wherein the sensor array includes a video camera, a microphone, a heartrate sensor, and a breathing sensor (video camera 118).

Regarding claim 4, Matsuoka further teaches the system of claim 1, wherein the sensor array includes a hygrometer and an ambient temperature sensor (different sensors are considered, included ambient sensors [Paragraph 49], thus also considering hygrometer).

Regarding claim 5, Matsuoka further teaches the system of claim 1, wherein the sensor array includes a medical sensor that senses a biometric attribute of the sleep subject (biometric scanner [Paragraph 45]).

Regarding claim 6, Matsuoka further teaches the system of claim 1, wherein the device array includes one or more devices selected from the group consisting of a soothing device, a lighting device, a thermostat, a television, a sound system, a doorbell, and a microwave (soothing device [Paragraph 146], lighting device [Paragraph 146]).

Regarding claim 7, Matsuoka further teaches the system of claim 1, wherein the device array includes a soothing device that provides sound in a sleep area in which the sleep subject is located, a lighting device that provides light in the sleep area, and a thermostat that controls a temperature of the sleep area (soothing device [Paragraph 146], lighting device [Paragraph 146], thermostat 102).

Regarding claim 8, Matsuoka further teaches the system of claim 1, further comprising a user interface configured to be controlled by the guardian of the sleep subject, wherein the user interface is selected from the group consisting of a smartphone, a smart speaker, and a tablet (smartphone and computing devices [Paragraph 180]).

Regarding claim 9, Matsuoka further teaches the system of claim 1, wherein the sleep subject is a child (baby 602), and the sleep pattern modification recommendations are recommendations selected from the group consisting of a visual representation of the child's sleep cycle, the child's sleep-related development milestones, and recommended sleep pattern actions for the guardian of the child to take for the child's sleep hygiene (Matsuoka further discloses that “the smart-home system can also provide alerts to parents and provide recommendations on actions that can be taken to bring these air quality levels into an acceptable range” [Paragraph 149]. Hence, a person having ordinary skills in the art would recognize that the disclosed feature and the claimed limitation are equivalent).

Regarding claim 10, Matsuoka further teaches the system of claim 9, wherein processing the sensed data includes artificial intelligence operations that produce the sleep pattern modification recommendations (the smart-home environment may "learn" who is an occupant and permit the devices 166 associated with those individuals to control the smart devices of the home [Paragraph 52]. As interrupted sleep is detected and remedied by changing the parameters of the smart-home devices, these changes can be fed into a neural network comprised of machine learning algorithms that determine when the changed parameter should permanently .

Regarding claim 11, Matsuoka further teaches the system of claim 10, wherein the sleep pattern module, the processor, the sensor array, and the device array are configured to:
provide status information including the processed data to the guardian (a user of such controller application can view status of the hub device or coupled smart devices [Paragraph 55]); and
prompt the guardian to provide input based on the artificial intelligence operations (control doorbell/door locking functionality (e.g., receive user inputs from a portable electronic device 166-1 to actuate bolt of the smart door lock 120) [Paragraph 44]).

Regarding claim 12, Matsuoka teaches a method (Figs. 2A, 2B, 6), comprising:
sensing data of a sleep subject using a sensor array (baby 602 is sensed when sleeping [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]);
processing the sensed data, the processed data indicating whether the sleep subject is in a state (data is sensed to determined abnormalities in the sleeping cycle of the baby [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]) [
issuing an alert to a guardian of the sleep subject based on the processed data (Fig. 19 illustrates how an alert is shown to guardians of the baby [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]);
controlling a device array based on the processed data, the device array including a soothing device and a lighting device (as an example, as shown in Fig. 19, thermostat is decreased based on the sensed data, but it also comprises soothing and lighting devices [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]);
[
[
[
Although no explicitly recited about selected from the group consisting of a restless sleep state, a light sleep state, a deep sleep state, an REM sleep state, and a transitional sleep state, Matsuoka discloses that the system analyzes the sleep cycle of the subject [Abstract | Paragraph 7]. Hence, a person having ordinary skills in the art would recognize that the claimed restless sleep state, a light sleep state, a deep sleep state, an REM sleep state, and a transitional sleep state are included in a sleep cycle.
Despite it is not further defined and Matsuoka does not explicitly mention about providing sleep pattern modification recommendations to the guardian of the sleep subject based on the processed data, Matsuoka further discloses that “the smart-home system can also provide alerts to parents and provide recommendations on actions that can be taken to bring these air quality levels into an acceptable range” [Paragraph 149]. Hence, a person having ordinary skills in the art would recognize that the disclosed feature and the claimed limitation are equivalent.
Hence, although not explicitly reciting about activating the soothing device when the sleep subject is in the restless sleep state or the light sleep state; and varying a brightness of the lighting device when the sleep subject is in the deep sleep state or the REM sleep state, Matsuoka discloses the activation of devices when the sleep cycle of the baby is being affected, thus a person having ordinary skills in the art would recognize that the soothing and lighting are modified based on restless, light, deep, and REM sleep states, as it would depend upon an administrator of the system to set some preferences for activating the devices [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed “provide alerts to parents and provide recommendations on actions that can be taken to bring these air quality levels into an acceptable range and activation of devices based on sleep states” are recommendations comprising a sleep pattern (as taught by Matsuoka) for the purpose of making sure parents take a corrective and proper action for the baby’s sake.

Regarding claim 13, Matsuoka further teaches the method of claim 12, wherein the device array includes a thermostat, a television, and a doorbell (thermostat .

Regarding claim 14, Matsuoka further teaches the method of claim 13, further comprising controlling the thermostat to be set at a first temperature when the sleep subject is in the restless state and controlling the thermostat to be at a second temperature that is different from the first temperature when the sleep subject is in the deep sleep state (as shown in Fig. 19, thermostat is controlled based on the sleep status).

Regarding claim 15, Matsuoka further teaches the method of claim 13, further comprising reducing an emitting volume of the television and the doorbell when the sleep subject is in the restless sleep state or the light sleep state (volume is modified based on the needs of the baby [Paragraphs 127]).

Regarding claim 16, Matsuoka further teaches the method of claim 12, further comprising activating an emergency medical system based on the processed data (alarming system [Paragraph 111]).

Regarding claim 17, Matsuoka teaches a system (Figs. 2A, 2B, 6), comprising:
a sleep pattern module (server system 164), comprising computer-executable code stored in non-volatile memory;
a processor (processor 212);
a sensor array (sensor 104, camera 118);
a device array (thermostat 102, purifier 608); and
a user interface (interfaces 216 and 218 in Fig. 2B);
wherein the sleep pattern module, the processor, the sensor array, and the device array are configured to:
sense data of a sleep subject using the sensor array (baby 602 is sensed when sleeping [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]);
process the sensed data (data is sensed to determined abnormalities in the sleeping cycle of the baby [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]);
issue an alert via the user interface to a guardian of the sleep subject based on the processed data (Fig. 19 illustrates how an alert is shown to guardians of the baby [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]);
control the device array based on the processed data (as an example, as shown in Fig. 19, thermostat is decreased based on the sensed data [Paragraphs 58, 67, 69, 121, 140, 142, 144, 146-149, 171]); and
[
wherein the sensor array includes a camera, a microphone, and a breathing sensor (camera 118, microphone [Paragraph 48], thus breathing sensors);
wherein the device array includes a soothing device, a lighting device, and a thermostat (soothing device [Paragraph 146], lighting device [Paragraph 146], thermostat 102); and
wherein the user interface is selected from the group consisting of a smartphone, a smart speaker, and a tablet (smartphone and computing devices [Paragraph 180]).
Despite it is not further defined and Matsuoka does not explicitly mention about “provide sleep pattern modification recommendations via the user interface to the guardian of the sleep subject based on the processed data”, Matsuoka further discloses that “the smart-home system can also provide alerts to parents and provide recommendations on actions that can be taken to bring these air quality levels into an acceptable range” [Paragraph 149]. Hence, a person having ordinary skills in the art would recognize that the disclosed feature and the claimed limitation are equivalent.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize that the disclosed “provide alerts to parents and provide recommendations on actions that can be taken to bring these air quality levels into an acceptable range” are recommendations comprising a sleep pattern (as taught by Matsuoka) for the purpose of making sure parents take a corrective and proper action for the baby’s sake.

Regarding claim 18, Matsuoka further teaches the system of claim 17, wherein the user interface includes an artificial intelligence chatbot (service robots implemented [Paragraph 57]).

Regarding claim 19, Matsuoka further teaches the system of claim 17, wherein processing the sensed data includes artificial intelligence operations that produce the sleep pattern modification recommendations (the smart-home .

20. The system of claim 19, wherein the sleep subject is a child (baby 602), and the sleep pattern modification recommendations are recommendations selected from the group consisting of a visual representation of the child's sleep cycle, the child's sleep-related development milestones, and recommended sleep pattern actions for the guardian of the child to take for the child's sleep hygiene (Matsuoka further discloses that “the smart-home system can also provide alerts to parents and provide recommendations on actions that can be taken to bring these air quality levels into an acceptable range” [Paragraph 149]. Hence, a person having ordinary skills in the art would recognize that the disclosed feature and the claimed limitation are equivalent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708. The examiner can normally be reached 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 24, 2022
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633